DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (U.S. Pub. 2010/0080622).

Regarding claims 1 and 9, Uchida discloses (Figs. 1-7 and 12-14) an image forming apparatus 100 [0044] comprising:
a housing (as shown in Fig. 1) having an opening 30 [0065];
a drawer 35 [0066] movable through the opening 30 between:
an inner position (as shown in Fig. 3A) where the drawer 35 is accommodated within the housing (as shown in Fig. 3A); and
an outer position (as shown in Fig. 4A) where a portion of the drawer 35 is exposed to an outside of the housing (as shown in Fig. 4A);
a drum cartridge “DR” [0045] attachable to and detachable from the drawer 35 (as shown in Fig. 4C), the drum cartridge “DR” comprising a photosensitive drum 1 [0046] having a first end portion and a second end portion (i.e. left and right sides: see Fig. 7a), and
a drum frame 5 [0046] supporting the photosensitive drum 1 (as shown in Fig. 7a), the drum frame 5 comprising a first side frame (left side: see Fig. 7a) having an upper end portion, and a lower end portion supporting the first end portion of the photosensitive drum 1 (as shown in Fig. 7a), a second side frame having an upper end portion, and a lower end portion supporting the second end portion of the photosensitive drum 1 (as shown in Fig. 7a), and
an upper frame 5 (i.e. the top portion of the frame 5 which connects the two sides in Fig. 7a) connecting the upper end portion of the first side frame and the upper end portion of the second side frame to each other (as shown in Fig. 7a);
and a developing cartridge “DV” [0045] attachable to and detachable from the drum frame “DR” (as shown in Figs. 4a-c), the developing cartridge “DV” comprising a developing roller 4 [0047]; and
a handle 402 [0105] (i.e. eave, which can be considered a handle since it is capable of being gripped by the user when the developing cartridge “DV” is removed from the tray: see Figs. 4a-c and 12-14), a portion of the handle 402 being positioned above the upper frame (of drum frame “DR”: [0105], Figs. 7, 12, and 14) in a state where the drum cartridge “DR” to which the developing cartridge “DV” has been attached is attached to the drawer 35 (as shown in Figs. 7, 12, and 14).
Regarding claim 9, Uchida further discloses a toner container 4 [0047] configured to accommodate toner therein [0047], and
a residual toner container (i.e. the part of the cartridge “DR” at cleaner 3: see Figs. 2A and 12) configured to accommodate therein residual toner [0062]-[0063].

Regarding claim 4, Uchida discloses (Figs. 1-7 and 11-14) the housing comprises a support plate (as shown in Fig. 11, including portion 41C: [0114]), and
wherein, in a state where the drum cartridge “DR” is attached to the drawer 35 and the drawer 35 is positioned at the inner position (as shown in Figs. 3A, 11), the support plate supports the drum frame from below (at 41C: see Fig. 11; [0114]).

Regarding claim 5, Uchida discloses (Figs. 1-7 and 11-14) the drum cartridge “DR” further comprises a pressure-fixing unit 501 [0101], and
wherein, in a state where the developing cartridge “DV” is attached to the drum cartridge “DR” (as shown in Fig. 12), the pressure-fixing unit 501 presses the developing cartridge “DV” in a direction where the developing roller 4a contacts the photosensitive drum 1 to fix the developing cartridge “DV” in position (as shown in Fig. 12a; [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. Pub. 2010/0080622) in view of Sakurai et al. (U.S. Pub. 2008/0292355).

Regarding claim 2, Uchida is applied as above, and further discloses a cover 31 [0065] movable between: a closed position where the cover 31 closes the opening (as shown in Fig. 1a); and an open position where the cover 31 opens the opening (as shown in Fig. 2B); and a pressing member 42 [0113] provided in the housing (as shown in Fig. 8) and configured to press the drum frame (via the developing cartridge: see Fig. 10A); the pressing member 42 is movable between: a separated position (as shown in Fig. 9A) where the pressing member 42 is separated from the upper frame (as shown in Fig. 9A); and a pressing position (as shown in Fig. 10A) where the pressing member 42 can press the upper frame downward (via the developing cartridge: see Fig. 10A).
Uchida does not disclose an interlocking mechanism for moving the pressing member in interlocking relation to movement of the cover, wherein, when the cover is positioned at the open position, the interlocking mechanism retains the pressing member at the separated position, and wherein, when the cover is positioned at the closed position, the interlocking mechanism retains the pressing member at the pressing position.
Sakurai discloses an interlocking mechanism (as shown in Figs. 10-11) for moving the pressing member 42 [0123] in interlocking relation to movement of the cover 31 (via the connecting arms 37 and holding members 34: see pars. [0088]-[0089] and [0124] and Figs. 10, 11, and 16), wherein, when the cover 31 is positioned at the open position (as shown in Fig. 11), the interlocking mechanism 37/34 retains the pressing member 42 at the separated position (as shown in Fig. 16; [0124]), and wherein, when the cover 31 is positioned at the closed position (as shown in Fig. 11), the interlocking mechanism 37/34 retains the pressing member 42 at the pressing position (as shown in Fig. 16; [0124]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Uchida’s apparatus to include an interlocking mechanism for moving the pressing member in interlocking relation to movement of the cover, wherein, when the cover is positioned at the open position, the interlocking mechanism retains the pressing member at the separated position, and wherein, when the cover is positioned at the closed position, the interlocking mechanism retains the pressing member at the pressing position, as taught by Sakurai.
Such a modification would improve the ease of use of the printer for the user, accomplishing the detaching and positioning of the cartridges by merely opening and closing the door.

Regarding claim 7, Uchida discloses (Figs. 1-7 and 11-14) the housing comprises a support plate (as shown in Fig. 11, including portion 41C: [0114]), and
wherein, in a state where the drum cartridge “DR” is attached to the drawer 35 and the drawer 35 is positioned at the inner position (as shown in Figs. 3A, 11), the drum cartridge “DR” is disposed between the pressing member 42 and the support plate (as shown in Fig. 11).

Regarding claim 8, Uchida discloses (Figs. 1-7 and 11-14) the housing comprises a support plate (as shown in Fig. 11, including portion 41C: [0114]), and
wherein, in a state where the drum cartridge “DR” is attached to the drawer 35 and the drawer 35 is positioned at the inner position (as shown in Figs. 3A, 11), the pressing member 42 presses the drum cartridge “DR” toward the support plate (via the developing cartridge: see Fig. 10A and 11).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,119,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current invention are anticipated by the claims of U.S. Patent ‘441.

Regarding claims 1 and 9, U.S. Patent ‘441 claims:
an image forming apparatus comprising:
a housing having an opening;
a drawer movable through the opening between:
an inner position where the drawer is accommodated within the housing; and
an outer position where a portion of the drawer is exposed to an outside of the housing;
a drum cartridge attachable to and detachable from the drawer, the drum cartridge comprising a photosensitive drum having a first end portion and a second end portion, and
a drum frame supporting the photosensitive drum, the drum frame comprising[[:]] a first side frame having an upper end portion, and a lower end portion supporting the first end portion of the photosensitive drums a second side frame having an upper end portion, and a lower end portion supporting the second end portion of the photosensitive drum;, and
an upper frame connecting the upper end portion of the first side frame and the upper end portion of the second side frame to each other;
and a developing cartridge attachable to and detachable from the drum frame, the developing cartridge comprising a developing roller; and
a handle, a portion of the handle being positioned above the upper frame in a state where the drum cartridge to which the developing cartridge has been attached is attached to the drawer.
(see U.S. Patent ‘441, claims 1 and 9)
Regarding claim 9, U.S. Patent ‘441 further claims (claim 9):
a toner container configured to accommodate toner therein, and
a residual toner container configured to accommodate therein residual toner.
(see U.S. Patent ‘441, claim 9)

Regarding claims 2-8, U.S. Patent ‘441 claims the limitations found therein in claims 2-8.

Response to Arguments
Applicant argues that the previously claimed "operation lever" actually corresponds to the handle 521A in the specification, not the operation lever 72, and that one of ordinary skill in the art would have recognized this.  The examiner disagrees, and maintains that the previous rejection under 112(a) and objection to the Drawings were based on the fact that one of ordinary skill in the art would look at Applicant’s Spec and Drawings and equate the claim term “operation lever” to element 72 (which is explicitly named “operation lever” in the Spec, and thus the confusion where the claim claimed something not supported by the Spec and the Drawings).  Applicant’s amendment to the claims to replace "operation lever" with “handle” supports the examiner’s position that such an amendment was necessary and that there is a patentable distinction between the two.
Furthermore, the claim limitations “an operation lever” and “a handle” differ in scope (i.e. a lever is “a rigid piece that transmits and modifies force or motion when forces are applied at two points and it turns about a third” – per Webster’s dictionary; and a handle is “a part that is designed especially to be grasped by the hand” or “something that resembles a handle” – again, per Webster’s dictionary).  Therefore, two new grounds of rejection are made (see above 102 rejection and Double Patenting), which are necessitated by Applicant’s amendments (especially the Double Patenting rejection, since the claims now fall within the scope of the parent claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852